DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit” “a first risk evaluation unit,” “a second risk evaluation unit” “a maintenance evaluation unit,” “a first control unit”, and “a second control unit” in claims 1-6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the structure”" in line 9, and in Claim 7, the limitation “the structure” in line 6.  There is insufficient antecedent basis for this limitation in the claims.

Claim limitations “control unit” “a first risk evaluation unit,” “a second risk evaluation unit” “a maintenance evaluation unit,” “a first control unit”, and “a second control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Masato et al., JP4875661 (hereinafter Masato) (cited by the Applicant) (English translated version-as best as understood)

Regarding Claims 1 and 7. Masato discloses an aircraft health diagnostic device (Abstract) comprising: a measuring instrument provided in an aircraft and acquiring measurement data related to the aircraft (Paragraph [0029], various sensors)

a storage unit storing reference data as a diagnostic reference for the measurement data (Paragraph [0006], storage means and unit) and a control unit performing aircraft structural health monitoring on the basis of the measurement data and the reference data (Paragraph [0006]; Paragraph [0027], computer system)

wherein the control unit includes a first risk evaluation unit (Paragraph [0028]) evaluating a risk of damage occurrence in the structure on the basis of a correlation between signal data calculated on the basis of the measurement data and the reference data (Paragraphs [0014]-[0015], comparison to the reference data file)

a second risk evaluation unit (Paragraph [0028]) evaluating the risk of damage occurrence in the structure on the basis of a behavior of a time-series change in the signal data in which the first risk evaluation unit has evaluated that there is the risk of damage occurrence (Paragraph [0021], transition of the soundness index value; [0110], slope; Paragraph [0112], time series change of the load ratio) (Note: Although, the time-series of change is disclosed as different embodiment in Masato, it would have been obvious to use the said time series of change to determine the risk of damage, along with earlier embodiment (i.e. the first risk evaluation shown above) in the order as claimed from the first evaluation to the second evaluation, so as to ascertain with higher confidence of damage occurring by using more than one embodiments in succession that would both conclude occurrence of damage), and

a maintenance evaluation unit (Paragraph [0028]) evaluating a life of the structure, a repair timing, and a maintenance plan on the basis of the behavior of the time-series change in the signal data used in the second risk evaluation unit (Paragraphs [0021]-[0022] determining maintenance time, or repair time; Paragraph [0081], maintenance plan, involving “promptly” perform maintenance; Paragraph [0110], determining maintenance time and retirement time (or evaluation of the life), as well as setting the appropriate maintenance time)

          Regarding Claim 3 Masato discloses the measuring instrument measures the measurement data at a plurality of positions of the structure and a plurality of times (Paragraph [0029]), also measures environmental data at the positions of the structure and the times, and associates the measurement data and the environmental data with each other (Paragraph [0030]; [0034], data involving the flight), the storage unit stores the reference data set for each environment assumed as the environmental data at the plurality of positions of the structure where the measurement data is measured, and the control unit calculates the signal data at the plurality of positions of the structure and the plurality of times on the basis of the measurement data in a state of being associated with the environmental data (Paragraphs [006]-[0049])

Regarding Claim 4 Masato discloses the first risk evaluation unit calculates health index value on the basis of the signal data and evaluates whether the health index value does not exceed a range defined in a determination criteria acquired from the storage unit (Paragraph [0007], soundness index value; Paragraphs [0049]-[0051])

          Regarding Claim 5. Masato discloses the second risk evaluation unit evaluates whether the health index value does not exceed the range defined in the determination criteria acquired from the storage unit for at least a period defined in the determination criteria in a time-series change in the health index value (Paragraph [0049]-[0051]; Paragraph [0045], periodic inspection period, and during a period of time or a predetermined operation period)

          Regarding Claim 6. Masato discloses an optical fiber extending around the structure, and an optical fiber strain measuring instrument measuring strain data on the structure around which the optical fiber is extended by measuring a strain of the optical fiber (Paragraph [0029], strain distribution measurement; Fig 15, showing fiber extending around the structure) (as further evidence, please see JP2014102158, cited by the Applicant, including the Abstract and Figs 1 and 11)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Masato et al., JP4875661 in view of Brookhart et al., US-PGPUB 2017/0183107 (hereinafter Brookhart)

Regarding Claim 2. Masato discloses the control unit includes a first control unit provided in the aircraft and including the first risk evaluation unit, a second control unit and including the second risk evaluation unit and the maintenance evaluation unit and an information communication unit performing information communication between the first control unit and the second control unit (Paragraph [0027])

Masato does not disclose a second control unit provided outside the aircraft and including the second risk evaluation unit and the maintenance evaluation unit

Brookhart discloses health assessment of aircraft structure, which includes various options of locating various control units to evaluate and communicate the damage (Paragraph [0041]; [0007])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Brookhart in Masato and have a second control unit provided outside the aircraft, so as to efficiently and timely assess the health of the aircraft structures, and execute prompt maintenance on the ground.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865